Citation Nr: 0211045	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-10-575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for postoperative bilateral 
cataracts as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In May 2002, the appellant, with the assistance of his 
accredited representative, appeared and testified at a 
hearing conducted by the undersigned travel Member of the 
Board sitting at the RO in Oakland, California.  The 
appellant's spouse also appeared and testified.

The testimony adduced at the hearing included a discussion of 
the appellant's diagnosed lupus disorder and appeared to be 
an attempt to reopen the claim of entitlement to service 
connection for lupus as secondary to ionizing radiation 
exposure, which was denied in a unappealed February 1998 
rating decision.  The hearing testimony also appeared to 
raise a claim of entitlement to skin cancer as secondary to 
ionizing radiation exposure.

As these issues have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received adequate notification from the appellant that 
a withdrawal of the issue currently on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. §7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. §20.204(c) (2001).

At the May 2000 travel Board hearing, the appellant expressed 
his desire to withdraw the issue on appeal, and this was 
documented in the hearing transcript at page 2.

Because the appellant's oral request to withdraw the issue on 
appeal has been transcribed, it is "in writing" within the 
meaning of 38 C.F.R. § 20.204(b).  Cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (Oral statement of appellant's 
accredited representative at hearing met the statutory 
definition of a notice of disagreement (NOD) when it was 
transcribed).

The appellant has withdrawn the appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.   Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2001, the RO denied entitlement to service 
connection for colon cancer as secondary to ionizing 
radiation exposure.  The decision addressed no other claims.

A notice of disagreement (NOD) must simply disagree with the 
agency's determination of the appellant's claim.  Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).  Special wording is not 
required.  38 C.F.R. § 20.201 (2001).

In October 2001, the appellant submitted a statement 
specifically referring to the September 2001 rating decision 
by the reference number provided in the notice letter from 
the RO.  Prior to discussing his history of in-service 
radiation exposure, he stated, "I request an administrative 
hearing in regard to my appeal for service connected 
disability based on ionizing radiation exposure which 
resulted in my colon cancer."

The appellant's request for a hearing to respond to the very 
issue the RO denied shows in no uncertain terms that he 
expressed disagreement with the RO's determination.  
Therefore, the Board has construed the October 2001document 
as an NOD.

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

It does not appear that the appellant was ever provided with 
an SOC pertaining to entitlement to service connection for 
colon cancer as secondary to ionizing radiation exposure.

The Board notes that regulations have recently been 
promulgated that give the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  67 Fed. Reg. 3,009 (January 
23, 2002) (to be codified as amended at 38 C.F.R. §19.9).  

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  In this case, the colon 
cancer claim must be remanded because an SOC has not been 
issued, and such action takes place at the RO.  See 
Chairman's Memorandum 01-02-01 (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).



Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant 
an SOC addressing the September 2002 
decision denying entitlement to service 
connection for colon cancer as secondary 
to ionizing radiation exposure.    

3.  The RO should also advise the 
appellant of the need to timely file a 
substantive appeal to the Board if he 
desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


